Citation Nr: 1203341	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  07-26 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral hip disorder as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of Persian Gulf War service. 

2. Entitlement to service connection for hypertension as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of Persian Gulf War service. 

3. Entitlement to service connection for a right shoulder disability, to include rheumatoid arthritis, as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of Persian Gulf War service. 

4. Entitlement to service connection for pericarditis with syncope as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of Persian Gulf War service. 



REPRESENTATION

Veteran represented by:	Shelly Campbell, Attorney at Law


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to February 1994. He also served in the North Carolina Army National Guard. 

These matters were last before the Board of Veterans' Appeals (Board) in July 2010 on appeal from a May 2006 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO). The Board denied the Veteran's claims.

The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court). The Veteran and VA filed a Joint Motion for Partial Remand (JMPR) with the Court. In a September 2011 Order, the Court did not disturb the portion of the Board's July 2010 decision finding that service connection was not warranted for the claimed disabilities on a direct basis, but remanded the claim to the Board for readjudication of whether or not service connection was warranted on a presumptive basis. Specifically, the JMPR instructed the Board to further address whether or not the claimed disabilities may be due to a medically unexplained multisymptom illness. 

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). As the Board does not have jurisdiction over this issue, it is REFERRED to the AOJ for appropriate action.  

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part.


REMAND

The Court has directed the Board to further discuss whether the Veteran may experience a bilateral hip disability, hypertension, a right shoulder disability, and pericarditis as the result of a multisymptom illness pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 (regarding undiagnosed illnesses and certain illnesses contracted in the Persian Gulf War). 

The Court stated that readjudication was necessary because neither the Board nor the November 2009 VA examiner addressed whether the Veteran's claimed disabilities, even if diagnosed, could be collectively linked to a medically unexplained chronic multisymptom illness. The Court's directive as through the JMPR is the law of the case. Chisem v. Gober, 10 Vet. App. 526 (1997) (questions settled on a former appeal of the same case are no longer open for review). See Browder v. Brown, 5 Vet. App. 268 (1993). The November 2009 examination report must be returned to the examiner for a clarifying opinion. 38 C.F.R. § 4.2.

As this case is being remanded for additional development, the RO/AMC also must obtain any pertinent newly generated records of VA and private treatment. The last VA treatment records within the claims file were printed on March 17, 2010 and records from the Veteran's primary care physician are only dated through 2005.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records generated after August 2005 by Dr. Barr. Gather outstanding records of VA medical treatment (generated after March 17, 2010) and associate them with the record. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

2. Review the claims file to ensure that the above-directed development has been completed in full.  If any development is incomplete, take corrective measures. Complete any other appropriate development.

3. After the above actions, return the Veteran's claims file to the November 2009 VA examiner (if unavailable, the file should be provided to another examiner of suitable background and experience WHO MAY REQUEST A RE-EXAMINATION IF DEEMED NECESSARY). The examiner must provide an opinion as to whether the Veteran's claimed disabilities, regardless of diagnosis, can be collectively linked to a medically unexplained chronic multisymptom illness. The following considerations will govern the review:

a. The entire claims folder and a copy of this remand must be made available to the reviewer. The examination report must reflect review of the claims folders - to include any evidence associated with the record as a result of this remand.

b. After reviewing the claims file, the examiner must state whether the Veteran has, OR HAD AT ANY POINT AFTER FILING HIS CLAIM IN JULY 2005, a bilateral hip disability, right shoulder disability, hypertension, or pericarditis. The examiner must provide an opinion as to whether any such claimed disabilities or signs and symptoms of disabilities (if undiagnosed), can be collectively linked to a medically unexplained chronic multisymptom illness due to the Veteran's Gulf War service.

c. In rendering the requested opinions, the examiner must address the Veteran's contentions that he was exposed to asbestos, burn pits, and other toxic chemicals during his active duty service. The examiner also must discuss the Internet research submitted by the Veteran on the topic of Gulf War Syndrome.

d. The examiner must provide a full statement of the basis (or bases) for the conclusion(s) reached. The examiner has an independent responsibility to review the claims file for pertinent evidence, but his or her attention is drawn to the November 2009 VA examination report, November 2009 cardiac evaluation, the Veteran's May 2009 report of in-service chemical exposure, May 2005 private hospital treatment notes, May 1990 treatment for right hip pain, and any pertinent evidence associated with the claims file as a result of this remand.


e. If determining in his or her own professional medical opinion that an opinion cannot be rendered without resort to speculation, the examiner must so state and explain why.

6.    Readjudicate the Veteran's claims. If the claims are not granted in full, the Veteran and his counsel must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009). In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


